            Case 21-32291 Document 17 Filed in TXSB on 07/20/21 Page 1 of 19




                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

                                                    §
 In re:                                             §   Chapter 11
                                                    §
 NB LOFT VUE, DST,                                  §   Case No. 21-32292
                                                    §
                          Debtor.                   §
                                                    §
 Tax I.D. No. XX-XXXXXXX                            §
                                                    §
 In re:                                             §   Chapter 11
                                                    §
 NB VUE MAC, DST,                                   §   Case No. 21-32291
                                                    §
                          Debtor.                   §
                                                    §
 Tax I.D. No. XX-XXXXXXX                            §

                  DECLARATION OF PATRICK NELSON IN SUPPORT OF
                  CHAPTER 11 PETITIONS AND FIRST-DAY PLEADINGS

          I, Patrick Nelson, pursuant to 28 U.S.C. § 1746, hereby declare as follows:

          1.     I am the Chief Executive Officer of Nelson Partners, LLC, located at 180 La Pata,

San Clemente, California 92672, and have management authority over each of the Debtors. Nelson

Partners is a nationally-recognized real estate investment firm specializing in developing,

acquiring and managing high quality purpose-built off-campus student housing properties

throughout the United States. In my capacity as CEO of Nelson Partners, I am familiar with all

aspects of each of the Debtors’ businesses and operations.

          2.     To enable the Debtors to minimize the adverse effects of the commencement of

these chapter 11 cases on their businesses, creditors, employees, and stakeholders, the Debtors

have requested, or will request, certain types of relief in their “first day” pleadings and applications

(each, “First Day Pleadings”). The First Day Pleadings seek relief intended to allow the Debtors



DECLARATION OF PATRICK NELSON IN SUPPORT OF PETITIONS AND FIRST-DAY PLEADINGS               Page 1 of 19
5222105.1
            Case 21-32291 Document 17 Filed in TXSB on 07/20/21 Page 2 of 19




to effectively transition into chapter 11 and minimize disruption of the Debtors’ respective

business operations, thereby preserving and maximizing the value of the Debtors’ assets.

        3.       I submit this Declaration in support of the Debtors’ chapter 11 petitions (each filed

on July 6, 2021), as well as the First Day Pleadings. I am familiar with the content of these

documents and I believe that the relief sought in the First Day Pleadings: (a) is necessary to enable

the Debtors to operate in chapter 11 with minimal disruption or loss of productivity or value; (b)

constitutes a critical element to achieving a successful sale or reorganization of the Debtors’ assets

and liabilities; and (c) best serves the Debtors’ estates and creditors’ interests.

        4.       Except as otherwise indicated, all facts set forth in this Declaration are based upon

my personal knowledge, my review of relevant documents, my opinion, my experience and

knowledge of the Debtors’ operations and financial conditions, or are based upon knowledge of

employees of the Debtors and/or Nelson Partners reporting to me that are derived in the course of

their duties. If I were called upon to testify, I could and would testify to the facts set forth herein.

I am authorized on behalf of the Debtors to submit this Declaration.

        5.       Part I of this Declaration describes the Debtors’ businesses and properties and the

circumstances surrounding the filing of their chapter 11 petitions. Part II of this Declaration sets

forth the relevant facts in support of the various First Day Pleadings that have been or will be filed

by the Debtors.

                                    PART I - BACKGROUND

        6.       On July 6, 2021 (the “Petition Date”), each of the Debtors filed voluntary petitions

for relief under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”) with the

United States Bankruptcy Court for the Southern District of Texas (the “Court”) which

commenced these chapter 11 cases.



DECLARATION OF PATRICK NELSON IN SUPPORT OF PETITIONS AND FIRST-DAY PLEADINGS               Page 2 of 19
5222105.1
            Case 21-32291 Document 17 Filed in TXSB on 07/20/21 Page 3 of 19




The Properties

        7.       Debtor NB Loft Vue, DST (“Loft Vue”) is a Delaware Statutory Trust that owns

and operates the “Loft Vue Student Housing Apartments” (the “Loft Vue Facility”) located at 3125

McCart Ave., Fort Worth, Texas 76110. The Loft Vue Facility is located two blocks from Texas

Christian University (“TCU”) and offers 81 fully furnished and unfurnished apartments, with a

total of 147 beds, for TCU students. The Loft Vue Facility also offers a host of luxury amenities

for its student tenants, including an outdoor pool, gym, coffee bar, dog park, and secure and gated

parking garage.

        8.       Debtor NB Vue Mac, DST (“Vue Mac”) is a Delaware Statutory Trust that owns

and operates “The Vue on MacGregor Student Housing Apartments” (the “Vue Mac Facility”)

located at 4460 S. MacGregor Avenue, Houston, Texas 77021. The Vue Mac Facility is located

near the University of Houston (“UH”) campus and offers 115 fully furnished and unfurnished

apartments, with a total of 347 beds, for UH students. The Vue Mac Facility also offers a host of

luxury amenities for its student tenants, including an outdoor pool, two gyms, study areas, and a

dog park.

Challenges Arising from the COVID-19 Pandemic

        9.       Both the Loft Vue Facility and Vue Mac Facility have suffered from enormous

financial distress in the wake of the COVID-19 pandemic, which is the precipitating cause of these

chapter 11 cases. In March 2020, and in response to the pandemic, both TCU and UH suspended

all in-person instruction for its students and transitioned to a fully-remote learning environment.

The suspension of in-person instruction resulted in a substantial percentage of the tenants in both

the Loft Vue Facility and Vue Mac Facility (both of which were nearly fully leased up) moving

out of their apartments.



DECLARATION OF PATRICK NELSON IN SUPPORT OF PETITIONS AND FIRST-DAY PLEADINGS           Page 3 of 19
5222105.1
            Case 21-32291 Document 17 Filed in TXSB on 07/20/21 Page 4 of 19




        10.      Concurrently with the shift to fully remote learning at TCU and UH, the state of

Texas enacted legislation introducing a moratorium on tenant evictions, which had a disastrous

impact on the Debtors, in that they were obligated to continue to provide use and occupancy to

any student-tenant who wished to stay in the Loft Vue Facility and Vue Mac Facility, but were not

necessary permitted to collect rent. Student-tenants that did not pay rent (whether they stayed in

the building or not) could not be evicted, and because of the institution of remote learning, it was

impossible to replace tenants that departed. Meanwhile, both Debtors, as more fully described

below, were expected to continue making debt service payments to Fannie Mae, as well as

payments to vendors and service providers.

        11.      Limitations on in-person instruction and on-campus activities, and the wide

availability of remote learning options, at both TCU and UH carried through to the 2020-21

academic year. As a result, demand for apartments at both the Loft Vue Facility and Vue Mac

Facility were only fraction of what they were in pre-COVID academic years, which in turn had a

pronounced impact on revenue, profitability, and ability to meet obligations to their lenders and

vendors. In fact, Loft Vue experienced a significant drop in revenue in 2021 (14% or $122,980)

compared to 2020, which itself was down 14%, or $117,802.00, compared to 2019 (the last full

pre-pandemic year). The combined loss of income since the start of the pandemic if over $240,000,

which has caused substantial financial hardship.

        12.      Vue Mac has seen even more pronounced losses since the start of the pandemic. In

2019, Vue Mac generated total revenues of $1,776,660. 2021 revenues are tracking approximately

32% lower than in 2019, with year to date revenues of $1,105,159.

        13.      Even with the severity of the pandemic decreasing and in-person instruction starting

to return to both TCU and UH, the daunting challenges facing Loft Vue and Vue Mac are expected



DECLARATION OF PATRICK NELSON IN SUPPORT OF PETITIONS AND FIRST-DAY PLEADINGS             Page 4 of 19
5222105.1
            Case 21-32291 Document 17 Filed in TXSB on 07/20/21 Page 5 of 19




to continue for at least the next academic year. These challenges are underscored by the current

lease-ups for the 2021-22 academic year, which continue to substantially lag pre-pandemic

periods. Without additional lease-ups in the next 30 days (which both Debtors are aggressively

pursuing, but are also realistic about the fact that this upcoming school year will still not be “back

to normal”), this upcoming academic year will continue to be one of depressed rent revenues.

        14.      These depressed revenues have left both Loft Vue and Vue Mac unable to service

their independent debt obligations to both their senior secured lender (Fannie Mae) and their trade

creditors.

        15.      Pre-Petition Issues with Fannie Mae. Both Loft Vue and Vue Mac are borrowers

under separate loan and security agreements with their senior secured lender, Fannie Mae.

Loft Vue

        16.      Loft Vue is the borrower under that certain Loan and Security Agreement, dated as

of September 30, 2016, with Berkeley Point Capital, LLC as original lender and servicer, in the

original principal amount of $10,712,000.00. This loan is evidenced by that certain Multifamily

Note, also dated as of September 30, 2016, and is secured by that certain Multifamily Deed of

Trust, Assignment of Rents, Security Agreement and Fixture Filing, recorded at Instrument

Number D216230304 with the Tarrant County, Texas recorder, covering the Loft Vue Facility’s

real and personal property. The foregoing loan and security documents (collectively, the “Loft

Vue Loan Documents”) were assigned to Fannie Mae.

        17.      Historically, Loft Vue had been in substantial compliance with its obligations to

Fannie Mae under the Loan Documents, but the COVID-19 pandemic and concomitant loss of rent

revenue almost immediately caused Loft Vue to default on its payment obligations. On May 8,

2020, Loft Vue and Fannie Mae entered into a first forbearance agreement, pursuant to which Loft



DECLARATION OF PATRICK NELSON IN SUPPORT OF PETITIONS AND FIRST-DAY PLEADINGS              Page 5 of 19
5222105.1
            Case 21-32291 Document 17 Filed in TXSB on 07/20/21 Page 6 of 19




Vue was given certain temporary payment relief for approximately 90 days. With the pandemic

still raging at the conclusion of the initial forbearance period, Loft Vue remained unable to meet

its debt service obligations to Fannie Mae. Fannie Mae gave notice of the acceleration of the loan

to Loft Vue on August 24, 2020.

        18.      In order to avoid Fannie Mae foreclosing on its deed of trust and security

agreement, Loft Vue entered into that certain Loan Modification Agreement on November 1, 2020.

Among other things, the Loan Modification Agreement required Loft Vue to: (i) resume monthly

payments of interest (with principal payments deferred for one year); (ii) make certain required

deposit payments to Fannie Mae (including for taxes and insurance); (iii) pay monthly installments

of principal and interest for the months of May through September 2020 over a period of 24

months; (iv) make additional deposit payments for required repairs to the Loft Vue Facility; and

(v) fund a “Debt Service Reserve Account” in the amount of $151,920.50.

        19.      While Loft Vue had little choice but to execute the Loan Modification Agreement

in order to avoid a foreclosure sale, it quickly found itself in default again with Fannie Mae, unable

to meet the substantial financial obligations of the Loan Modification Agreement (including

funding the Debt Service Reserve Account). Fannie Mae again declared a default and scheduled

a foreclosure sale for Loft Vue for January 6, 2021.

        20.      Once again, Loft Vue was put in a position where it either had to negotiate a new

loan modification agreement, allow the Loft Vue Facility to be foreclosed on (which was not a

viable option), or seek bankruptcy protection. On January 5, 2021, after extensive negotiations,

Loft Vue executed a Forbearance and Second Loan Modification Agreement with Fannie Mae.

This agreement again required Loft Vue to make a $306,476.57 payment to Fannie Mae in order

to “buy” an additional forbearance and cure prior defaults, to resume interest payments and



DECLARATION OF PATRICK NELSON IN SUPPORT OF PETITIONS AND FIRST-DAY PLEADINGS              Page 6 of 19
5222105.1
            Case 21-32291 Document 17 Filed in TXSB on 07/20/21 Page 7 of 19




tax/insurance deposits pursuant to the first Loan Modification Agreement, and to fund certain

repair deposits.

        21.      Including the cure payment, Loft Vue made approximately $500,000 in payments

to Fannie Mae after execution of the Second Loan Modification Agreement. These payments

nearly wiped out Loft Vue’s limited cash reserves, and required substantial infusions of cash from

both me and certain of the Loft Vue investors.

        22.      In April 2021, Loft Vue found itself once again unable to timely service its

substantial debt obligations under the Loan Documents, and Fannie Mae once again declared a

default, accelerated the loan, and noticed up a foreclosure sale for July 6, 2021. Loft Vue attempted

on multiple occasions to obtain an additional forbearance period to facilitate a long-term solution

to the repeated defaults committed under the Loan Documents. It requested long-term deferrals

of principal and interest from Fannie Mae to allow it to properly maintain the Loft Vue Facility

through what is expected to be another calendar year of below-average rental income. It asked for

a reduction or waiver of the substantial prepayment penalty in place under the Loan Agreement,

which would have allowed Loft Vue to go to market to either sell the property or refinance Fannie

Mae out. Fannie Mae refused these requests. Fannie Mae insisted upon payment of $667,000

(representing all past due principal and interest, default interest, legal fees, and previously deferred

amounts) to reinstate the loan and avoid foreclosure. This was an impossible demand for Loft Vue

to meet. Accordingly, in order to preserve the substantial equity in the property and in order to

protect both creditors and investors, Loft Vue made the difficult decision to file a chapter 11

petition to stay Fannie Mae’s foreclosure campaign.

        23.      As of the Petition Date, Loft Vue believes that it is indebted to Fannie Mae for

principal, accrued interest, and fees and costs in an amount exceeding $11 million.



DECLARATION OF PATRICK NELSON IN SUPPORT OF PETITIONS AND FIRST-DAY PLEADINGS               Page 7 of 19
5222105.1
            Case 21-32291 Document 17 Filed in TXSB on 07/20/21 Page 8 of 19




Vue Mac

        24.      The facts and circumstances leading to Vue Mac’s chapter 11 filing are

substantially identical to those of Loft Vue.

        25.      Vue Mac is the borrower under that certain Multifamily Loan and Security

Agreement, dated as of December 18, 2015, with Berkeley Point Capital, LLC as original lender

and servicer, in the original principal amount of $23,265,000.00. This loan is evidenced by that

certain Multifamily Note, also dated as of December 18, 2015, and is secured by that certain

Multifamily Deed of Trust, Assignment of Rents, Security Agreement and Fixture Filing, recorded

at Instrument Number 20150570034 with the Harris County, Texas recorder, covering the Vue

Mac Facility’s real and personal property.        The foregoing loan and security documents

(collectively, the “Vue Mac Loan Documents”) were assigned to Fannie Mae.

        26.      Historically, Vue Mac had been in substantial compliance with its obligations to

Fannie Mae under the Loan Documents, but the COVID-19 pandemic and concomitant loss of rent

revenue almost immediately caused Vue Mac to default on its payment obligations. On May 8,

2020, Vue Mac and Fannie Mae entered into a first forbearance agreement, pursuant to which Loft

Vue was given certain temporary payment relief for approximately 90 days. With the pandemic

still raging at the conclusion of the initial forbearance period, Vue Mac remained unable to meet

its debt service obligations to Fannie Mae. Fannie Mae gave notice of the acceleration of the loan

to Vue Mac on August 24, 2020.

        27.      In order to avoid Fannie Mae foreclosing on its deed of trust and security

agreement, Vue Mac entered into that certain Loan Modification Agreement on November 1, 2020.

Among other things, the Loan Modification Agreement required Vue Mac to: (i) resume monthly

payments of interest (with principal payments deferred for one year); (ii) make certain required



DECLARATION OF PATRICK NELSON IN SUPPORT OF PETITIONS AND FIRST-DAY PLEADINGS          Page 8 of 19
5222105.1
            Case 21-32291 Document 17 Filed in TXSB on 07/20/21 Page 9 of 19




deposit payments to Fannie Mae (including for taxes and insurance); (iii) pay monthly installments

of principal and interest for the months of May through September 2020 over a period of 24

months; (iv) make additional deposit payments for required repairs to the Loft Vue Facility; and

(v) fund a “Debt Service Reserve Account” in the amount of $245,025.00.

        28.      While Vue Mac had little choice but to execute the Loan Modification Agreement

in order to avoid a foreclosure sale, it quickly found itself in default again with Fannie Mae, unable

to meet the substantial financial obligations of the Loan Modification Agreement (including

funding the Debt Service Reserve Account). Fannie Mae again declared a default and scheduled

a foreclosure sale for Vue Mac for January 6, 2021.

        29.      Once again, Vue Mac was put in a position where it either had to negotiate a new

loan modification agreement, allow the Vue Mac Facility to be foreclosed on (which was not a

viable option), or seek bankruptcy protection. On January 5, 2021, after extensive negotiations,

Vue Mac executed a Forbearance and Second Loan Modification Agreement with Fannie Mae.

This agreement required Vue Mac to make a $503,523.43 payment to Fannie Mae in order to “buy”

an additional forbearance and partially cure prior defaults, to resume interest payments and

tax/insurance deposits pursuant to the first Loan Modification Agreement, and to fund certain

repair deposits.

        30.      Including the cure payment, Vue Mac made over $1,000,000 in payments to Fannie

Mae after execution of the Second Loan Modification Agreement. These payments nearly wiped

out Vue Mac’s limited cash reserves, and required substantial infusions of cash from both me and

certain of the Vue Mac investors.

        31.      In April 2021, Vue Mac found itself once again unable to timely service its

substantial debt obligations under the Loan Documents, and Fannie Mae once again declared a



DECLARATION OF PATRICK NELSON IN SUPPORT OF PETITIONS AND FIRST-DAY PLEADINGS              Page 9 of 19
5222105.1
        Case 21-32291 Document 17 Filed in TXSB on 07/20/21 Page 10 of 19




default, accelerated the loan, and noticed up a foreclosure sale for July 6, 2021. Vue Mac

attempted on multiple occasions to obtain an additional forbearance period to facilitate a long-term

solution to the repeated defaults committed under the Loan Documents. It requested long-term

deferrals of principal and interest from Fannie Mae to allow it to properly maintain the Vue Mac

Facility through what is expected to be another calendar year of below-average rental income. It

asked for a reduction or waiver of the substantial prepayment penalty in place under the Loan

Agreement, which would have allowed Vue Mac to go to market to either sell the property or

refinance Fannie Mae out. Fannie Mae refused all of these requests. Fannie Mae insisted upon a

payment of approximately $1.4 million (representing all past due principal and interest, default

interest, legal fees, and previously deferred amounts) to reinstate the loan and avoid foreclosure.

This was an impossible demand for Vue Mac to meet. Accordingly, in order to preserve the

substantial equity in the property and in order to protect both creditors and investors, Vue Mac

made the difficult decision to file a chapter 11 petition to stay Fannie Mae’s foreclosure campaign.

        32.    As of the Petition Date, Vue Mac believes that it is indebted to Fannie Mae for

principal, accrued interest, and fees and costs in an amount exceeding $24 million.




DECLARATION OF PATRICK NELSON IN SUPPORT OF PETITIONS AND FIRST-DAY PLEADINGS           Page 10 of 19
5222105.1
        Case 21-32291 Document 17 Filed in TXSB on 07/20/21 Page 11 of 19




Objectives of Chapter 11 Cases

        33.      The Debtors intend to use the “breathing room” afforded by the Bankruptcy Code

to either effectuate a sale of the Loft Vue Facility and Vue Mac Facility, or to identify a

replacement lender to refinance the Fannie Mae indebtedness on terms that will give the Debtors

the flexibility necessary to manage its limited liquidity until the pandemic has resolved and

students are fully back on campus. The Debtors intend to move expeditiously in this respect, and

will be seeking retention of a broker to assist them in this effort.

        34.      Overall, the Debtors’ intention is to seek approval of a transaction in an expeditious

fashion that will satisfy the claims of Fannie Mae and the Debtors’ various trade creditors, and

provide a return on equity for the investors of each of the Debtors, most of whom are retirees on

fixed incomes.

                              PART II – FIRST-DAY PLEADINGS

A.      Debtors’ Emergency Motion for Entry of an Order (I) Directing Joint Administration
        of the Chapter 11 Cases and (II) Granting Related Relief (“Joint Administration
        Motion”)

        35.      By the Joint Administration Motion, the Debtors seek to have their cases

procedurally, but not substantively, consolidated, and that the Court maintain one file and docket,

and a consolidated caption, for both of the jointly administered cases.

        36.      Joint administration of these chapter 11 cases will provide significant

administration convenience without harming the substantive rights of any party in interest. Many

motions, hearings, and orders in these chapter 11 cases will affect both of the Debtors. The entry

of an order directing joint administration of these chapter 11 cases will reduce fees and costs by

avoiding duplicative filings and objections. Joint administration also will allow the U.S. Trustee

and all parties in interest to monitor these chapter 11 cases with greater ease and efficiency.



DECLARATION OF PATRICK NELSON IN SUPPORT OF PETITIONS AND FIRST-DAY PLEADINGS              Page 11 of 19
5222105.1
         Case 21-32291 Document 17 Filed in TXSB on 07/20/21 Page 12 of 19




B.       Application for Order Pursuant to Section 327(a) of the Bankruptcy Code
         Authorizing the Retention of Tucker Ellis LLP as Attorneys for the Debtors and
         Debtors in Possession (“Tucker Ellis Retention Application”)


         37.    The Debtors have selected the law firm of Tucker Ellis LLP (“Tucker Ellis”) to act

as their attorneys in connection with the prosecution of the chapter 11 cases and will file a retention

application with the Court within twenty-one days of the Petition Date.

         38.    Due to Tucker Ellis’s recognized expertise in the field of debtors’ and creditors’

rights and business reorganizations under chapter 11 of the Bankruptcy Code, as well as its

particular experience with the Debtors (having represented the Debtors in negotiations with Fannie

Mae since October 2020), I believe that Tucker Ellis is highly qualified to assist the Debtors with

the legal issues likely to arise in these chapter 11 cases.

         39.    Prior to the Petition Date, the Debtors consulted with Tucker Ellis with respect to,

among other things, the First and Second Loan Modification Agreements, their obligations to

Fannie Mae under the Loan Documents, and Fannie Mae’s declaration of defaults and efforts to

conduct a foreclosure sale of the Loft Vue Facility and Vue Mac Facility. Through such

consultations, Tucker Ellis has become familiar with the Debtors’ business and legal affairs.

Furthermore, the attorneys of Tucker Ellis who will advise the Debtors in these cases have

considerable knowledge and experience in the field of bankruptcy law and debtors’ and creditors’

rights, including insolvencies, restructurings and business reorganizations and liquidations under

chapter 11 of the Bankruptcy Code, as well as in other areas of law related to these chapter 11

cases.

         40.    The Debtors have agreed to pay Tucker Ellis compensation on an hourly basis, plus

reimbursement of actual and necessary expenses and other charges incurred by Tucker Ellis. I

believe the fees that Tucker Ellis will charge the Debtors, as set forth in the Declaration of Thomas


DECLARATION OF PATRICK NELSON IN SUPPORT OF PETITIONS AND FIRST-DAY PLEADINGS             Page 12 of 19
5222105.1
        Case 21-32291 Document 17 Filed in TXSB on 07/20/21 Page 13 of 19




R. Fawkes to be filed in support of Tucker Ellis’s retention application, are fair and reasonable in

light of prevailing market rates, both in and out of chapter 11 proceedings, and Tucker Ellis’s

extensive experience and the scope of the work to be performed pursuant to this retention.

        41.     I believe Tucker Ellis is well qualified to represent the Debtors as debtors in

possession in these chapter 11 cases and that the retention of Tucker Ellis is necessary and in the

best interests of the Debtors, their estates and creditors.

C.      Application for Order Pursuant to Section 327(a) of the Bankruptcy Code
        Authorizing the Retention of Munsch Hardt Kopf & Harr, P.C. as Co-Counsel for the
        Debtors and Debtors in Possession (“Munsch Retention Application”)


        42.     The Debtors have selected the law firm of Munsch Hardt Kopf & Harr, P.C.

(“Munsch”) to act as their Texas co-counsel in connection with the prosecution of the chapter 11

cases and will file a retention application with the Court within twenty-one days of the Petition

Date.

        43.     Due to Munsch’s recognized expertise in the field of debtors’ and creditors’ rights

and business reorganizations under chapter 11 of the Bankruptcy Code, as well as its extensive

expertise representing debtors, creditors, and other parties-in-interest in complex chapter 11 cases

before this Court, I believe that Munsch is highly qualified to assist the Debtors with the legal

issues likely to arise in these chapter 11 cases.

        44.     While Munsch did not represent the Debtors until just prior to the commencement

of these cases, Munsch attorneys have represented other student housing entities related to Nelson

Partners in complex litigation in Texas, and therefore have a strong command of the student

housing industry, and the challenges that the industry has faced during the pandemic. Furthermore,

the attorneys of Munsch who will advise the Debtors in these cases have considerable knowledge

and experience in the field of bankruptcy law and debtors’ and creditors’ rights, including


DECLARATION OF PATRICK NELSON IN SUPPORT OF PETITIONS AND FIRST-DAY PLEADINGS           Page 13 of 19
5222105.1
        Case 21-32291 Document 17 Filed in TXSB on 07/20/21 Page 14 of 19




insolvencies, restructurings and business reorganizations and liquidations under chapter 11 of the

Bankruptcy Code, as well as in other areas of law related to these chapter 11 cases.

        45.    The Debtors have agreed to pay Munsch compensation on an hourly basis, plus

reimbursement of actual and necessary expenses and other charges incurred by Munsch. It is

anticipated that Munsch will not only provide local assistance to Tucker Ellis in the discharge of

its professional duties to the Debtors, but will collaborate with Tucker Ellis on the development

and carrying out of legal strategy in these cases, while avoiding duplication of effort. I believe the

fees that Munsch will charge the Debtors, as set forth in the Declaration of Thomas D. Berghman

to be filed in support of Munsch’s retention application, are fair and reasonable in light of

prevailing market rates, both in and out of chapter 11 proceedings, and Munsch’s extensive

experience and the scope of the work to be performed pursuant to this retention.

        46.    I believe Munsch is well qualified to represent the Debtors as debtors in possession

in these chapter 11 cases and that the retention of Munsch is necessary and in the best interests of

the Debtors, their estates and creditors.




DECLARATION OF PATRICK NELSON IN SUPPORT OF PETITIONS AND FIRST-DAY PLEADINGS            Page 14 of 19
5222105.1
        Case 21-32291 Document 17 Filed in TXSB on 07/20/21 Page 15 of 19




D.      Motion of the Debtors for Entry of Interim and Final Orders: (i) Authorizing the
        Debtors to (a) Use Cash Collateral and (b) Grant Adequate Protection to the Secured
        Lender; (ii) Scheduling a Final Hearing; (iii) Modifying the Automatic Stay; and (iv)
        Granting Related Relief (the “Cash Collateral Motion”)


        47.    Fannie Mae, the secured lender to both of the Debtors, has consented to the

Debtors’ use of cash collateral pursuant to the terms and conditions of an Interim Order (I)

Authorizing Post-Petition Use of Cash Collateral, (II) Granting Adequate Protection to Secured

Lender; (III) Scheduling a Final Hearing Pursuant to Bankruptcy Rule 4001(b), (IV) Modifying

the Automatic Stay and (V) Granting Related Relief (the “Interim Cash Collateral Order”) pursuant

to sections 105, 361, 362 and 363 of the Bankruptcy Code, Rules 4001, 6003 and 9014 of the

Federal Rules of Bankruptcy Procedure, and Rules 4001-1 and 4002-1 of the Bankruptcy Local

Rules for the Southern District of Texas. Under the Interim Cash Collateral order, the Debtors

seek authority to use cash collateral and grant Fannie Mae adequate protection with respect to their

pre-petition liens in the form of replacement liens and super-priority claims, subject to the Carve-

Out defined in the Interim Cash Collateral Order. The Debtors have also agreed to certain

Milestones, set forth in the Interim Cash Collateral Order, for the sale of their properties and/or

the refinancing of their debt obligations to Fannie Mae.

        48.    It is my belief that the Debtors require the use of cash collateral to fund their day-

to-day operations. Indeed, absent such relief, the Debtors will be unable to properly maintain and

operate the Loft Vue Facility and Vue Mac Facility, the effect of which will be that tenant comfort

and safety will be adversely impacted, with potential disastrous consequences for the Debtors,

their estates and creditors. Accordingly, the Debtors seek authority, pursuant to section 363(c)(2)

of the Bankruptcy Code, to use their prepetition cash collateral in the operation of its business and

the administration of the chapter 11 cases on the terms and conditions set forth in the Interim Cash



DECLARATION OF PATRICK NELSON IN SUPPORT OF PETITIONS AND FIRST-DAY PLEADINGS            Page 15 of 19
5222105.1
        Case 21-32291 Document 17 Filed in TXSB on 07/20/21 Page 16 of 19




Collateral order. The Debtors have not been able to obtain, in the ordinary course of their

businesses, unsecured credit under section 503(b)(1) of the Bankruptcy Code as an administrative

expense sufficient to meet their operating needs.

        49.    In order to adequately protect Fannie Mae’s interest in the cash collateral, the

Debtors are proposing to grant Fannie Mae adequate protection in the form of additional and

replacement security interests and liens in the Collateral (as defined in the Interim Cash Collateral

Order), which shall be junior only to the Carve-Out provided for in the Interim Cash Collateral

Order. In addition, Fannie Mae will be granted an allowed superpriority administrative expense

claim to compensate it for any post-petition diminution in value of the Collateral, which shall have

priority, except with respect to the Carve-Out, over all other claims in the chapter 11 cases under

section 503(b), 507(a)(2), and 507(b) of the Bankruptcy Code. A complete discussion of the terms

affecting the Debtors’ post-petition use of cash collateral is set forth in the Cash Collateral Motion

and proposed Interim Cash Collateral Order.

        50.    Without immediate access to the cash collateral, the Debtors will face a liquidity

crisis that will threaten the viability of their businesses. If cash is not available to pay necessary

operating and maintenance expenses, the Debtors will face a substantial, if not devastating, loss of

tenant support, and will imperil the safety and welfare of the Debtors’ tenants, whose continued

support (and rental income) is critical to the success of these cases. Continuing to pay operating

and maintenance expenses is also essential to maintaining the value of the facilities, and therefore

Fannie Mae’s collateral. I therefore submit that obtaining the interim and final relief requested in

the Cash Collateral Motion is necessary and appropriate.




DECLARATION OF PATRICK NELSON IN SUPPORT OF PETITIONS AND FIRST-DAY PLEADINGS             Page 16 of 19
5222105.1
        Case 21-32291 Document 17 Filed in TXSB on 07/20/21 Page 17 of 19




E.      Debtors’ Emergency Motion for Entry of Interim and Final Orders (I) Authorizing
        the Debtors to (A) Continue to Operate Their Cash Management Systems and
        Maintain Existing Bank Accounts and (B) Maintain Existing Business Forms, (II)
        Scheduling a Final Hearing, and (III) Granting Related Relief (“Cash Management
        Motion”)


        51.    By the Cash Management Motion, the Debtors seek entry of interim and final orders

authorizing them to (i) continue to operate their Cash Management Systems and maintain their

existing bank accounts; and (ii) maintain existing Business Forms.

        52.    In the ordinary course of each of the Debtors’ businesses, the Debtors utilize Cash

Management Systems to facilitate the timely and efficient collection, management, transfer, and

disbursement of funds. The current Cash Management Systems have been utilized by the Debtors

for years leading up to the Petition Date. The Cash Management Systems are overseen by the in-

house accounting professionals of Nelson Partners Professional Real Estate (“NPPRE”) (who

provides most of the back-office functions for the Debtors) who implement cash management

controls for entering, processing, and releasing funds for the Debtors. NPPRE’s in-house

accounting professionals regularly reconcile the Debtors’ books and records to ensure that all

transfers are properly accounted for. Any disruption to the Cash Management Systems would have

an immediate adverse effect on the Debtors’ businesses and operations to the detriment of the

Debtors’ estates and all of the Debtors’ stakeholders and creditors.

        53.    As of the Petition Date, the Cash Management Systems include a total of seven

(7) active bank accounts (collectively, the “Bank Accounts”), each of which is identified below.

The Bank Accounts reside at Citizens Community Bank (the “Cash Management Bank”). The

following table summarizes the Bank Accounts and Cash Management Systems residing at the

Cash Management Bank:




DECLARATION OF PATRICK NELSON IN SUPPORT OF PETITIONS AND FIRST-DAY PLEADINGS         Page 17 of 19
5222105.1
        Case 21-32291 Document 17 Filed in TXSB on 07/20/21 Page 18 of 19



  Debtor                 Cash Management Bank                       Cash           Account Number

                                                                Management             Ending

                                                                  Systems

  Loft Vue               Citizens Community Bank              Operating Account                 3452

                                                              Security Deposits                 3657
                                                                and Sources
                                                                Distributions                   3797

  Vue Mac                Citizens Community Bank              Operating Account                 7614

                                                               Security Deposits                7665

                                                                Distributions                   1972

                                                                   Sources                      1778

        54.    The Debtors’ current Cash Management Bank, Citizens Community Bank, is not

on the U.S. Trustee’s current approved depository list. However, the Debtors believe that the Cash

Management Bank is well capitalized and financially stable and therefore well positioned to

perform the depository and cash management functions required by the Debtors during these

chapter 11 cases. To ensure their businesses continue to operate without interruption, the Debtors

desire to maintain their existing Bank Accounts to disburse funds to employees and vendors on a

timely basis. In addition, the Debtors request authority to pay any unpaid Bank Fees to their Cash

Management Bank accruing prior to the Petition Date, and to use all Business Forms (including

checks, letterhead, correspondence forms, invoices, and other business forms) that were in place

prior to the Petition Date.

        55.    The foregoing relief will allow the Debtors to more effectively and efficiently

administer their affairs in bankruptcy, and will not cause harm or prejudice to any parties-in-

interest in these cases. Accordingly, I submit that obtaining the interim and final relief requested

in the Cash Management Motion is necessary and appropriate.




DECLARATION OF PATRICK NELSON IN SUPPORT OF PETITIONS AND FIRST-DAY PLEADINGS            Page 18 of 19
5222105.1
        Case 21-32291 Document 17 Filed in TXSB on 07/20/21 Page 19 of 19




        Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing

statements are true and correct.



July 20, 2021                                         /s/ Patrick Nelson
                                              Patrick Nelson, Authorized Representative




DECLARATION OF PATRICK NELSON IN SUPPORT OF PETITIONS AND FIRST-DAY PLEADINGS        Page 19 of 19
5222105.1
